If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                           COURT OF APPEALS



                                                                    UNPUBLISHED
In re BISHOP, Minor.                                                December 3, 2019

                                                                    No. 349148
                                                                    Wayne Circuit Court
                                                                    Family Division
                                                                    LC No. 15-519604-NA


Before: METER, P.J., and JANSEN and GLEICHER, JJ.

GLEICHER P.J. (concurring in part and dissenting in part).

        The majority holds that “the petitioner is not required to provide reunification services
when termination of parental rights is the agency’s goal.” For the reasons cogently stated by
Judge Jane BECKERING in In re LD Rippy, ___ Mich App ___; ___ NW2d ___ (2019) (Docket
No. 347809), slip op at 4-6, (BECKERING, J, dissenting), I respectfully disagree with this
statement. As Judge BECKERING’s dissenting opinion describes, this proposition, frequently
repeated though it is in this Court’s caselaw, incorrectly describes the law. Like in the child’s
game of “telephone,” the actual legal principle at the heart of the statement has morphed into an
inaccurate, shortcut message. As Judge BECKERING explains, the principle is this: reasonable
efforts to reunify the child and family must be made in all cases except those involving
aggravated circumstances. See In re Mason, 486 Mich 142, 152; 782 NW2d 747 (2010). See
also In re Hicks/Brown, 500 Mich 79, 85; 893 NW2d 637 (2017) (instructing that “[u]nder
Michigan’s Probate Code, the Department has an affirmative duty to make reasonable efforts to
reunify a family before seeking termination of parental rights,” except if “certain enumerated
exceptions” exist).

        One such enumerated exception is: “The parent has had rights to the child’s siblings
involuntarily terminated and the parent has failed to rectify the conditions that led to that
termination of parental rights.” MCL 712A.19a(2)(c). The evidence clearly and convincingly
supports this aggravated circumstance. I would hold that reasonable efforts were unnecessary in
this case, and that therefore respondent has not demonstrated that petitioner erred by failing to
investigate placement with her mother.



                                                             /s/ Elizabeth L. Gleicher


                                               -1-